[nintendo.jpg]
CONFIDENTIAL LICENSE AGREEMENT
FOR NINTENDO DS (Western Hemisphere)
 
THIS LICENSE AGREEMENT ("Agreement") is entered into between NINTENDO OF AMERICA
INC. ("NOA"), at 4820 150th Avenue N.E., Redmond, WA 98052 Attn: General Counsel
(Fax: 425-882-3585) and DESTINATION SOFTWARE INC. ("LICENSEE") at 137 Hurffville
Cross-Keys Road, Suite C, Sewell, NJ 08080, Attn: Susan Kain (Fax:
856.262.0066). NOA and LICENSEE agree as follows:
 
1. RECITALS
 
1.1 NOA markets and sells advanced design, high-quality video game systems,
including the Nintendo DS system.
 
1.2 LICENSEE desires a license to use highly proprietary programming
specifications, development tools, trademarks and other valuable intellectual
property rights of NOA and its parent company, Nintendo Co., Ltd. (collectively
"Nintendo"), to develop, have manufactured, advertise, market and sell video
game software for play on the Nintendo DS system.
 
1.3 NOA is willing to grant a license to LICENSEE on the terms and conditions
set forth in this Agreement.
 
2. DEFINITIONS
 
2.1 "Artwork" means the design specifications for the Game Card label and
Printed Materials in the format specified by NOA in the Guidelines.
 
2.2 "Bulk Goods" means the Game Cards with Game Card labels affixed.
 
2.3 "Development Tools" means the development kits, programming tools, emulators
and other materials that may be used in the development of Games under this
Agreement.
 
2.4 "Effective Date" means October 1, 2005.
 
2.5 "Finished Product(s)" means the fully assembled and shrink-wrapped Licensed
Products, each including a Game Card, Game Card label and Printed Materials.
 
2.6 "Game Card(s)" means custom card media specifically manufactured under the
terms of this Agreement for play on the Nintendo DS system, incorporating
semiconductor components in which a Game has been stored.
 
2.7 "Game(s)" means the Nintendo DS version of an interactive video game
program, or other applications approved by Nintendo (including source and
object/binary code) developed for the Nintendo DS system.
 
2.8 "Guidelines" means the current version or any future revision of the
"Nintendo DS Packaging Guidelines", "Nintendo DS Development Manual" and related
guidelines provided by NOA.
 
2.9 "Independent Contractor" means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.
 
2.10 "Intellectual Property Rights" means individually, collectively or in any
combination, Proprietary Rights owned, licensed or otherwise held by Nintendo
that are associated with the development, manufacturing, advertising, marketing
or sale of the Licensed Products, including, without limitation, (a) registered
and unregistered trademarks and trademark applications used in connection with
Games for the Nintendo DS system including "Nintendo®", "Nintendo DSTM", "DSTM",
and the "Official Nintendo Seal®", (b) select trade dress associated with the
Nintendo DS system and licensed Games for NINTENDO DS LICENSE AGREEMENT (WESTERN
HEMISPHERE) (FA 11.01.04) PAGE 2 OF 14 play thereon, (c) Proprietary Rights in
the Security Technology incorporated into the Game Cards, (d) rights in the
Development Tools for use in developing the Games, (e) patents or design
registrations associated with the Game Cards, (f) copyrights in the Guidelines,
and (g) other Proprietary Rights of Nintendo in the Confidential Information.
 

--------------------------------------------------------------------------------


 
2.11 "Licensed Products" means (a) Finished Products, or (b) Bulk Goods when
fully assembled and shrink-wrapped with the Printed Materials.
 
 2.12 "Marketing Materials" means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE"s approval) to
promote the sale of the Licensed Products, including, but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.
posters, counter-cards), package advertising and print media or materials.
 
2.13 "NDA" means the non-disclosure agreement providing for the protection of
Confidential Information related to the Nintendo DS system previously entered
into between NOA and LICENSEE.
 
 2.14 "Notice" means any notice permitted or required under this Agreement. Ail
notices shall be sufficiently given when (a) personally served or delivered, (b)
transmitted by facsimile, with an original sent concurrently by first class U.S.
mail, or (c) deposited, postage prepaid, with a guaranteed air courier service,
in each case addressed as stated herein, or addressed to such other person or
address either party may designate in a Notice. Notice shall be deemed effective
upon the earlier of actual receipt or two (2) business days after transmittal.
 
2.15 "Price Schedule" means the current version or any future revision of NOA"s
schedule of purchase prices and minimum order quantities for Finished Products
and Bulk Goods.
 
 2.16 "Printed Materials" means the Game Card label and title sheet, user
instruction booklet, poster, warranty card and LICENSEE inserts incorporating
the Artwork, together with a precautions booklet as specified by NOA.
 
 2.17 "Proprietary Rights" means any rights or applications for rights owned,
licensed or otherwise held in patents, trademarks, service marks, copyrights,
mask works, trade secrets, trade dress, moral rights and publicity rights,
together with all inventions, discoveries, ideas, technology, know-how, data,
information, processes, formulas, drawings and designs, licenses, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,
service mark, copyright, mask work, trade secrets, trade dress, moral rights or
publicity rights may exist or may be sought and obtained in the future.
 
 2.18 "Reverse Engineer(ing)" means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
 
 2.19 "Security Technology" means, without limitation, any security signature,
bias, data scrambling, password, hardware security apparatus, watermark,
hologram, encryption, Digital Rights management system, copyright management
information system or any feature that facilitates or limits compatibility with
other hardware, software, or accessories or other peripherals outside of the
Territory or on a different video game system.
 
2.20 "Term" means three years from the Effective Date.
 
2.21 "Territory" means all countries within the Western Hemisphere and their
respective territories and possessions.
 
2

--------------------------------------------------------------------------------


 
3. GRANT OF LICENSE; LICENSEE RESTRICTIONS
 
3.1 Limited License Grant. For the Term and for the Territory, NOA grants to
LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights to develop Games for manufacture, advertising,
marketing and sale as Licensed Products, subject to the terms and conditions of
this Agreement. Except as permitted under a separate written authorization from
Nintendo, LICENSEE shall not use the Intellectual Property Rights for any other
purpose.
 
 3.2 LICENSEE Acknowledgement. LICENSEE acknowledges (a) the valuable nature of
the Intellectual Property Rights, (b) the right, title, and interest of Nintendo
in and to the Intellectual Property Rights, and (c) the right, title and
interest of Nintendo in and to the Proprietary Rights associated with all
aspects of the Nintendo DS system. LICENSEE recognizes that the Games, Game
Cards and Licensed Products will embody valuable rights of Nintendo and
Nintendo's licensors. LICENSEE represents and warrants that it will not
undertake any act or thing that in any way impairs or is intended to impair any
part of the right, title, interest or goodwill of Nintendo in the Intellectual
Property Rights. LICENSEE's use of the Intellectual Property Rights shall not
create any right, title or interest of LICENSEE therein.
 
 3.3 LICENSEE Restrictions and Prohibitions. LICENSEE is not licensed to, and
covenants that, without the express written consent of Nintendo, it will not at
any time, directly or indirectly, do or cause to be done any of the following:
 
(a) grant access to, distribute, transmit or broadcast a Game by electronic
means or by any other means known or hereafter devised, including, without
limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Nintendo DS systems, (b) for the purpose of facilitating
Game development under the terms of this Agreement, or (c) as otherwise approved
in writing by Nintendo LICENSEE shall use reasonable security measures,
customary within the high technology industry, to reduce the risk of
unauthorized interception or retransmission of any Game transmission. No right
of retransmission shall attach to any authorized transmission of a Game,
 
(b) modify, install or operate a Game on any server or other device for the
purpose of or resulting in the rental, lease, loan or sale of rights of access
to the Game,
 
(c) emulate, interoperate, interface or link a Game for operation or use with
any hardware platform, software program, accessory, computer language, computer
environment, chip instruction set, consumer electronics device, telephone,
cellphone, PDA, or other device, including for purposes of data interchange,
password usage or interactive video game play, other than a Nintendo OS system,
an application approved by Nintendo, or the Development Tools,
 
(d) emulate any past, current or future Nintendo brand video game system, or any
portion thereof, in software or hardware or any combination thereof,
 
(e) embed, incorporate, or store a Game in any media or format except the Game
Card format utilized by the Nintendo DS system, except as may be necessary as a
part of the Game development process under this Agreement,
 
(f) design, implement or undertake any process, procedure, program or act
designed to circumvent the Security Technology,
 
(g) utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement,
 
(h) manufacture or reproduce a Game developed under this Agreement, except
through Nintendo, or
 
3

--------------------------------------------------------------------------------


 
(i) Reverse Engineer or assist in the Reverse Engineering of all or any part of
the Nintendo DS system, including the hardware or software (whether embedded or
otherwise), the Development Tools or the Security Technology.
 
3.4 No Free-Riding: No Co-Publishing Arrangements. To protect Nintendo"s
valuable Intellectual Property Rights, to prevent the dilution of Nintendo's
trademarks and to preclude free-riding by third parties on the goodwill
associated with Nintendo"s trademarks, the license granted under this Agreement
is limited to LICENSEE and may not be delegated or contracted out for the
benefit of a third party, or to a division, affiliate, or subsidiary of
LICENSEE. This Agreement, together with all submissions, representations,
undertakings and approvals contemplated of LICENSEE by this Agreement, is and
shall remain the right and obligation only of LICENSEE. All Printed Materials
and Marketing Materials for a Game shall prominently and accurately identify
LICENSEE as NOA"s licensee. NOA does not permit the designation or
identification of any third party co-publisher for a Game on any Licensed
Product Game Card case or Game Card label, however, LICENSEE may identify a
third party as a co-publisher, licensor, developer or other partner of LICENSEE
in those Printed Materials (other than the Game Card label), Marketing Materials
or Game credits, as authorized under the Guidelines. For purposes of
clarification, LICENSEE"s name, or logo, will appear on the Licensed Product
Game Card case and Game Card label as it appears in the preamble of this
Agreement.
 
3.5 Development Tools. Nintendo may lease, loan or sell Development Tools to
LICENSEE to assist in the development of Games under this Agreement. Ownership
and use of any Development Tools provided to LICENSEE by Nintendo shall be
subject to the terms of this Agreement and any separate license or purchase
agreement required by Nintendo. LICENSEE acknowledges the exclusive interest of
Nintendo in and to the Proprietary Rights associated with the Development Tools.
LICENSEE"s use of the Development Tools shall not create any right, title or
interest of LICENSEE therein. LICENSEE shall not, directly or indirectly, (a)
use the Development Tools for any purpose except the design and development of
Games under this Agreement, (b) reproduce or create derivatives of the
Development Tools, except in association with the development of Games under
this Agreement, (c) Reverse Engineer the Development Tools, or (d) sell, lease,
assign, lend, license, encumber or otherwise transfer the Development Tools. Any
tools developed or derived by LICENSEE as a result of a study of the
performance, design or operation of the Development Tools shall be considered
derivative works of the Intellectual Property Rights and shall belong to
Nintendo, but may be retained and utilized by LICENSEE in connection with this
Agreement. In no event shall LICENSEE (i) seek, claim or file for any patent,
copyright or other Proprietary Right with regard to any such derivative work,
(ii) make available any such derivative work to any third party, or (iii) use
any such derivative work except in connection with the design and development of
Games under this Agreement.
 
4. SUBMISSION OF GAME AND ARTWORK FOR APPROVAL
 
4.1 Development and Sale of the Games. LICENSEE may develop Games and have
manufactured, advertise, market and sell Licensed Products for play on the
Nintendo DS system only in accordance with this Agreement.
 
4.2 Third Party Developers. LICENSEE shall not disclose the Confidential
Information, the Guidelines or the Intellectual Property Rights to any
Independent Contractor, nor permit any Independent Contractor to perform or
assist in development work for a Game, unless and until such Independent
Contractor has been approved by NOA and has executed a written confidentiality
agreement with NOA relating to the Nintendo DS system.
 
4.3 Delivery of Completed Game. Upon completion of a Game, LICENSEE shall
deliver a prototype of the Game to NOA in a format specified in the Guidelines,
together with written user instructions, a complete description of any security
holes, backdoors, time bombs, cheats, "easter eggs" or other hidden features or
characters in the Game and a complete screen text script. NOA shall promptly
evaluate the Game with regard to its technical compatibility with and error-free
operation on the Nintendo DS system. LICENSEE is responsible for ensuring that
the Game and any other content to be included on the Game Card complies with the
Advertising Code of Conduct of the Entertainment Software Ratings Board ("ESRB")
and that the Game has been rated EC, E, E10+, M or T by the ESRB (or other
categories as added by the ESRB). LICENSEE shall provide NOA with a related
certificate of rating for the Game from the ESRB.
 
4

--------------------------------------------------------------------------------


 
4.4 Approval of Completed Game. NOA shall, within a reasonable period of time
after receipt, approve or disapprove each submitted Game. If a Game is
disapproved, NOA shall specify in writing the reasons for such disapproval and
state what corrections or improvements are necessary. After making the necessary
corrections or improvements, LICENSEE shall submit a revised Game to NOA for
approval. NOA shall not unreasonably withhold or delay its approval of any Game.
The approval of a Game by NOA shall not relieve LICENSEE of its sole
responsibility for the development, quality and operation of the Game or in any
way create any warranty for a Game or a Licensed Product by NOA.
 
4.5 Submission of Artwork. Upon submission of a completed Game to NOA, LICENSEE
shall prepare and submit to NOA the Artwork for the proposed Licensed Product.
Within seven (7) business days of receipt, NOA shall approve or disapprove the
Artwork. If any Artwork is disapproved, NOA shall specify in writing the reasons
for such disapproval and state what corrections or improvements are necessary.
After making the necessary corrections or improvements, LICENSEE shall submit
revised Artwork to NOA for approval. NOA shall not unreasonably withhold or
delay its approval of any Artwork. The approval of the Artwork by NOA shall not
relieve LICENSEE of its sole responsibility for the development and quality of
the Artwork or in any way create any warranty for the Artwork or any Licensed
Product by NOA.
 
4.6 Artwork for Bulk Goods. If LICENSEE submits an order for Bulk Goods, all
Artwork shall be submitted to NOA in advance of NOA's acceptance of the order
and no production of Printed Materials shall occur until such Artwork has been
approved by NOA under Section 4.5 herein.
 
5. ORDER PROCESS. PURCHASE PRICE, PAYMENT AND DELIVERY
 
5.1 Submission of Orders by LICENSEE. LICENSEE may at any time submit written
purchase orders to NOA for any approved Licensed Product title. The purchase
order shall specify whether it is for Finished Products or Bulk Goods. The terms
and conditions of this Agreement shall control over any contrary terms of such
purchase order or any other written documents submitted by LICENSEE. Ali orders
are subject to acceptance by NOA in Redmond, WA.
 
5.2 Purchase Price and Minimum Order Quantities. The purchase price and minimum
order quantities for Finished Products and Bulk Goods shall be set forth in
NOA's then current Price Schedule. The purchase price includes the cost of
manufacturing together with a royalty for the use of the Intellectual Property
Rights. No taxes, duties, import fees or other tariffs related to the
development, manufacture, import, marketing or sale of the Licensed Products are
included in the purchase price and all such taxes are the responsibility of
LICENSEE (except for taxes imposed on NOA's income). The Price Schedule is
subject to change by NOA at any time, provided, however, that any price increase
shall be applicable only to purchase orders submitted, paid for, and accepted by
NOA after the effective date of the price increase.
 
5.3 Payment. Upon placement of an order with NOA, LICENSEE shall pay the full
purchase price to NOA either (a) by placement of an irrevocable letter of credit
in favor of NOA and payable at sight, issued by a bank acceptable to NOA and
confirmed, if requested by NOA, at LICENSEE's expense, or (b) in cash, by wire
transfer to NOA's designated account. All associated banking charges are the
responsibility of the LICENSEE.
 
5.4 Shipment and Delivery. All Licensed Products shall be delivered to LICENSEE
EXW Ex works Japan (as defined by Incoterms 2000), or such other delivery point
specified by NOA, with shipment at LICENSEE's direction and expense. Orders may
be delivered by NOA in partial shipments, each directed to not more than two (2)
destinations designated by LICENSEE within the Territory. Title to the Licensed
Products shall vest in accordance with the terms of the applicable letter of
credit or, in the absence thereof, at the point of delivery.
 
5

--------------------------------------------------------------------------------


 
6. MANUFACTURE OF THE LICENSED PRODUCT
 
6.1 Manufacturing. Nintendo shall be the exclusive source for the manufacture of
the Game Cards, and shall control all aspects of the manufacturing process,
including the selection of the locations and specifications for any
manufacturing facilities, determination of materials and processes, appointment
of suppliers and subcontractors and management of all work-in-progress.
 
6.2 Manufacture of the Licensed Products. Upon acceptance by NOA of a purchase
order for an approved Licensed Product title and payment as provided for under
Section 5.3 herein, NOA will arrange for the manufacture of Finished Product or
Bulk Goods, as specified in LICENSEE's purchase order.
 
6.3 Security Features. The final release version of the Game, Game Cards and
Printed Materials shall include such Security Technology as Nintendo, in its
sole discretion and at its sole expense, may deem necessary or appropriate.
 
6.4 Production of Bulk Goods Printed Materials. For Bulk Goods, LICENSEE shall
arrange and pay for the production of the Printed Materials using the Artwork.
Upon receipt of an order of Bulk Goods, LICENSEE shall assemble the Game Cards
and Printed Materials into the Licensed Products. Games may be sold or otherwise
distributed by LICENSEE only in fully assembled and shrink-wrapped Licensed
Products.
 
6.5 Prior Approval of LICENSEE's Independent Contractor. Prior to the placement
of a purchase order for Bulk Goods, LICENSEE shall obtain NOA's approval of any
Independent Contractors selected to perform LICENSEE's production and assembly
operations. LICENSEE shall provide NOA with the names, addresses and all
business documentation reasonably requested by NOA for such Independent
Contractors. NOA may, prior to approval and at reasonable intervals thereafter,
(a) require submission of additional business or financial information regarding
the Independent Contractors, (b) inspect the facilities of the Independent
Contractors, and (c) be present to supervise any work on the Licensed Products
to be done by any Independent Contractors. If at any time NOA deems an
Independent Contractor to be unable to meet quality, security or performance
standards reasonably established by NOA, NOA may refuse to grant its approval or
withdraw its approval upon Notice to LICENSEE. LICENSEE may not proceed with the
production of the Printed Materials or assembly of the Licensed Product by such
Independent Contractor until NOA's concerns have been resolved to its
satisfaction or until LICENSEE has selected and received NOA's approval of
another Independent Contractor. NOA may establish preferred or required supply
sources for the Game Card case, or select components of the Printed Materials,
which sources shall be deemed pre-approved in accordance with this Section 6.5.
LICENSEE shall comply with all sourcing requirements established by NOA.
 
6.6 NOA Inserts for Bulk Goods. NOA, at its option and at its sole expense, may
provide LICENSEE with NOA produced promotional materials (as provided for at
Section 7.7(a) herein), that LICENSEE agrees to include in the assembly of the
Licensed Products.
 
6.7 Sample Printed Materials and Bulk Goods. Within a reasonable period of time
after LICENSEE's assembly of the initial order for a Bulk Goods title, LICENSEE
shall provide NOA with (a) one (1) sample of the fully assembled, shrink-wrapped
Licensed Product, and (b) fifty (50) samples of LICENSEE produced Printed
Materials for such Licensed Product.
 
6.8 Retention of Sample Licensed Products by Nintendo. Nintendo may, at its own
expense, manufacture reasonable quantities of the Game Cards or the Licensed
Products to be used for archival purposes, legal proceedings against infringers
of the Intellectual Property Rights or for other lawful purposes (but not for
resale).
 
6.9 Retention of User Instruction Booklet by NOA. For use in training consumer
support personnel, product orientation and other consumer support activities, as
well as for archival purposes, NOR may (a) retain (or request that LICENSEE
provide to NOA) a reasonable number of copies of the user instruction booklet
for each Licensed Product, and (b) make a reasonable number of copies of the
user instruction booklet for each Licensed Product.
 
6

--------------------------------------------------------------------------------


 
7. MARKETING AND ADVERTISING
 
7.1 Approval of Marketing Materials. LICENSEE represents and warrants that the
Marketing Materials shall (a) be of high quality and comply with the Guidelines,
(b) comply with all ESRB advertising, marketing and merchandising guidelines,
and (c) comply with all applicable laws and regulations in those jurisdictions
in the Territory where they will be used or distributed. All LICENSEE controlled
websites featuring the Games shall adopt a privacy policy that is consistent
with the principles and guidelines issued by the ESRB and that complies with the
Children's Online Privacy Protection Act. Prior to actual use or distribution,
LICENSEE shall submit to NOA for review samples of all proposed Marketing
Materials. NOA shall, within ten (10) business days of receipt, approve or
disapprove the quality of such samples. If any of the samples are disapproved,
NOA shall specify the reasons for such disapproval and state what corrections
and/or improvements are necessary. After making the necessary corrections and/or
improvements, LICENSEE shall submit revised samples for approval by NOA. No
Marketing Materials shall be used or distributed by LICENSEE without NOA's prior
written approval. NOA shall not unreasonably withhold or delay its approval of
any proposed Marketing Materials.
 
7.2 No Bundling. To protect Nintendo's valuable Intellectual Property Rights, to
prevent the dilution of Nintendo's trademarks and to preclude free-riding by
non-licensed products on the goodwill associated with Nintendo's trademarks,
LICENSEE shall not market or distribute any Licensed Products that are bundled
with (a) any peripheral designed for use with the Nintendo DS system that has
not been licensed or approved in writing by NOA, or (b) any other product or
service where Nintendo's sponsorship, association, approval or endorsement might
be suggested by the bundling of the products or services.
 
7.3 Warranty and Repair. LICENSEE shall provide the original consumer with a
minimum ninety (90) day limited warranty on all Licensed Products. LICENSEE
shall also provide reasonable product service, including out-of-warranty
service, for all Licensed Products.
 
7.4 Business Facilities.LICENSEE agrees to develop and maintain (a) suitable
office facilities within the United States, adequately staffed to enable
LICENSEE to fulfill all responsibilities under this Agreement, (b) necessary
warehouse, distribution, marketing, sales, collection and credit operations to
facilitate proper handling of the Licensed Products, and (c) customer service
and Game counseling, including telephone service, to adequately support the
Licensed Products.
 
7.5 No Sales Outside the Territory. LICENSEE represents and warrants that it
shall not market, sell, offer to sell, import or distribute the Licensed
Products outside the Territory, or within the Territory when LICENSEE has actual
or constructive knowledge that a subsequent destination of the Licensed Product
is outside the Territory.
 
7.6 Defects and Recall. In the event of a material programming defect in a
Licensed Product that would, in NOA's reasonable judgment, significantly impair
the ability of a consumer to play the Game, NOA may, after consultation with
LICENSEE, require the LICENSEE to recall the Licensed Product and undertake
suitable repairs or replacements.
 
7,7 NOA Promotional Materials, Publications and Events. At its option, NOA may
(a) insert in the Printed Materials for the Licensed Products promotional
materials concerning Nintendo Power magazine or other NOA products, services or
programs, (b) utilize screen shots, Artwork and information regarding the
Licensed Products in Nintendo Power, Nintendo Power Source official
Nintendo-sponsored web sites, or other advertising, promotional or marketing
media that promotes Nintendo products, services or programs, and (c) exercise
public performance rights in the Games and use related trademarks and Artwork in
connection with NOA sponsored contests, tours, conventions, trade shows, press
briefings and similar events that promote the Nintendo DS system.
 
7.8 Nintendo Gateway System. To promote and increase demand for games on
Nintendo video game systems, NOA licenses a system (the "Nintendo Gateway
System") in various non-coin activated commercial settings such as commercial
airlines, cruise ships, rail systems and hotels, where customers play games on
specially adapted Nintendo video game systems. If NOA identifies a Game for
possible license on the Nintendo Gateway System, the parties agree to conduct
good faith negotiations toward including the Game in the Nintendo Gateway
System.
 
7

--------------------------------------------------------------------------------


 
8. CONFIDENTIAL INFORMATION
 
8.1 Definition. "Confidential Information" means information provided to
LICENSEE by Nintendo or any third party working with Nintendo relating to the
hardware and software for the Nintendo DS system or the Development Tools,
including, but not limited to, (a) all current or future information, know-how,
techniques, methods, information, tools, emulator hardware or software, software
development specifications and/or trade secrets, (b) any patents or patent
applications, (c) any business, marketing or sales data or information, and (d)
any other information or data relating to development, design, operation,
manufacturing, marketing or sales. Confidential Information shall include all
confidential information disclosed, whether in writing, orally, visually, or in
the form of drawings, technical specifications, software, samples, pictures,
models, recordings, or other tangible items which contain or manifest, in any
form, the above listed information. Confidential Information shall not include
(1) data and information that was in the public domain prior to LICENSEE's
receipt of the same hereunder, or that subsequently becomes part of the public
domain by publication or otherwise, except by LICENSEE's wrongful act or
omission, (ii) data and information that LICENSEE can demonstrate, through
written records kept in the ordinary course of business, was in its possession
without restriction on use or disclosure, prior to its receipt of the same
hereunder and was not acquired directly or indirectly from Nintendo under an
obligation of confidentiality that is still in force, and (iii) data and
information that LICENSEE can show was received by it from a third party who did
not acquire the same directly or indirectly from Nintendo and to whom LICENSEE
has no obligation of confidentiality.
 
8.2 Disclosures Required by Law. LICENSEE shall be permitted to disclose
Confidential Information if such disclosure is required by an authorized
governmental or judicial entity, provided that NOA is given Notice thereof at
least thirty (30) days prior to such disclosure, or such lesser period if
required. LICENSEE shall use its best efforts to limit the disclosure to the
greatest extent possible, consistent with LICENSEE's legal obligations, and if
required by NOA, shall cooperate in the preparation and entry of appropriate
protective orders.
 
8.3 Disclosure and Use. NOR may provide LICENSEE with highly confidential
development information, Guidelines, Development Tools, systems, specifications
and related resources and information constituting and incorporating the
Confidential Information to assist LICENSEE in the development of Games.
LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE's employees having a strict need to know and shall advise such
employees of their obligation of confidentiality as provided herein. LICENSEE
shall require each such employee to retain in confidence the Confidential
Information pursuant to a written non-disclosure agreement between LICENSEE and
such employee. LICENSEE shall use its best efforts to ensure that its employees
working with or otherwise having access to Confidential Information shall not
disclose or make any unauthorized use of the Confidential Information.
 
8.4 No Disclosure to Independent Contractors. LICENSEE shall not disclose the
Confidential Information to any Independent Contractor without the prior written
consent of NOA. Any Independent Contractor seeking access to Confidential
Information shall be required to enter into a written non-disclosure agreement
with NOA prior to receiving any access to or disclosure of the Confidential
Information from either LICENSEE or NOA.
 
8.5 Agreement Confidentiality. LICENSEE agrees that the terms, conditions and
contents of this Agreement shall be treated as Confidential Information. Any
public announcement or press release regarding this Agreement or the release
dates for Games developed by LICENSEE under this Agreement shall be subject to
NOA's prior written approval. The parties may disclose this Agreement (a) to
accountants, banks, financing sources, lawyers, parent companies and related
parties under substantially equivalent confidentiality obligations, (b) in
connection with any formai legal proceeding for the enforcement of this
Agreement, (c) as required by the regulations of the Securities and Exchange
Commission ("SEC"), provided that all Confidential Information regarding NOA
shall be redacted from such disclosures to the maximum extent allowed by the
SEC, (d) in response to lawful process, subject to a written protective order
approved in advance by NOA, and (e) to a third party proposing to enter into a
business transaction with LICENSEE or with NOA, but only to the extent
reasonably necessary for carrying out the proposed transaction and only under
terms of mutual confidentiality.
 
8

--------------------------------------------------------------------------------


 
8.6 Notification Obligations. LICENSEE shall promptly notify NOA of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NOA under
this Agreement or applicable law.
 
8.7 Continuing Effect of the NDA. The terms of this Section 8 supplement the
terms of the NDA, which shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the terms of this Agreement
shall control.
 
9. REPRESENTATIONS AND WARRANTIES
 
9.1 LICENSEE's Representations and Warranties. LICENSEE represents and warrants
that:
 
(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
 
(b) the execution, delivery and performance of this Agreement by LICENSEE does
not conflict with any agreement or understanding to which LICENSEE may be bound,
and
 
(c) excluding the Intellectual Property Rights, LICENSEE is either (i) the sole
owner of all right, title and interest in and to the trademarks, copyrights and
other intellectual property rights used on or in association with the
development, advertising, marketing and sale of the Licensed Products and the
Marketing Materials, or (ii) the holder of such rights to the trademarks,
copyrights and other intellectual property rights that have been licensed from a
third party as are necessary for the development, advertising, marketing and
sale of the Licensed Products and the Marketing Materials under this Agreement.
 
9.2 NOA's Representations and Warranties. NOA represents and warrants that:
 
(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and
 
(b) the execution, delivery and performance of this Agreement by NOA does not
conflict with any agreement or understanding to which NOA may be bound.
 
9.3 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY NOA. NOA MAKES NO REPRESENTATION
OR WARRANTY CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY
RIGHTS. NOA DOES NOT WARRANT THAT THE DESIGN, DEVELOPMENT, ADVERTISING,
MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE OF THE INTELLECTUAL
PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON PATENT, COPYRIGHT, TRADEMARK
OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. ANY WARRANTY THAT MAY BE PROVIDED
IN ANY APPLICABLE PROVISION OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER
COMPARABLE LAW OR STATUTE IS EXPRESSLY DISCLAIMED. LICENSEE HEREBY ASSUMES THE
RISK OF INFRINGEMENT.
 
9.4 GENERAL DISCLAIMER BY NOA. NOA DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT
TO THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY
TECHNOLOGY. LICENSEE PURCHASES AND ACCEPTS ALL LICENSED PRODUCTS ON AN "AS IS"
AND "WHERE IS" BASIS. NOA DISCLAIMS ALL WARRANTIES UNDER THE APPLICABLE LAWS OF
ANY COUNTRY, EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A GENERAL OR PARTICULAR PURPOSE
 
9.5 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER NOA
NOR NINTENDO CO., LTD. (OR THEIR RESPECTIVE AFFILIATES, LICENSORS OR SUPPLIERS)
SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT BY
NOA, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE LICENSED
PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR ANY END USER.
 
9

--------------------------------------------------------------------------------


 
10. INDEMNIFICATION
 
10.1 LICENSEE's indemnification. LICENSEE shall indemnify and hold harmless NOA
and Nintendo Co., Ltd. (and any of their respective affiliates, subsidiaries,
licensors, suppliers, officers, directors, employees or agents) from any claims,
losses, liabilities, damages, expenses and costs, including, without limitation,
reasonable attorneys' fees and costs and any expenses incurred in the settlement
or avoidance of any such claim, that result from or are in connection with:
 
(a) a breach of any of the provisions, representations or warranties undertaken
by LICENSEE in this Agreement,
 
(b) any infringement of a third party's Proprietary Rights as a result of the
design, development, advertising, marketing, sale or use of the Licensed
Products or the Marketing Materials,
 
(c) any claims alleging a defect, failure to warn, bodily injury (including
death) or other personal or property damage arising out of, or in connection
with, the design, development, advertising, marketing, sale or use of any of the
Licensed Products, and
 
(d) any federal, state or foreign civil or criminal actions relating to the
design, development, advertising, marketing, sale or use of the Licensed
Products or the Marketing Materials.
 
NOA and LICENSEE shall give prompt Notice to the other of any indemnified claim
under this Section 10.1. With respect to any third party claim subject to this
indemnity clause, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof. NOA may, at its
own expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any such claim in which
(i) NOA or Nintendo Co., Ltd. has been named as a party, or (ii) claims relating
to the Intellectual Property Rights have been asserted, without NOA's prior
written consent. NOA shall provide reasonable assistance to LICENSEE in its
defense of any such claim.
 
10.2 LICENSEE's Insurance. LICENSEE shall, at its own expense, obtain a
commercial general liability insurance policy (including coverage for
advertising injury and product liability claims) from an insurance company rated
at least B+ by A.M. Best. Such policy of insurance shall be in an amount of not
less than Five Million Dollars ($5,000,000 USD) on a per occurrence basis (not
claims made) and shall provide for adequate protection against any suits,
claims, loss or damage arising out of or relating to the Licensed Products. Such
policy shall name NOA and Nintendo Co., Ltd. as additional insureds and shall
specify that it may not be canceled without thirty (30) days' prior written
Notice to NOA. A Certificate of Insurance shall be provided to NOA's Licensing
Department not later than the date of the initial order of Licensed Products
under this Agreement. If LICENSEE fails to provide NOA's Licensing Department
with such Certificate of Insurance or fails to maintain such insurance at any
time during the Term and for a period of two (2) years thereafter, NOA, in its
sole discretion may 1) terminate this Agreement in accordance with Section 13.2
herein; or 2) secure comparable insurance for the benefit of NOA and Nintendo
Co., Ltd. only, and not for Licensee, at LICENSEE's expense.
 
10.3 Suspension of Production. In the event NOA deems itself at risk with
respect to any claim, action or proceeding under this Section 10, NOA may, at
its sole option, suspend production, delivery or order acceptance for any
Licensed Products, in whole or in part, pending resolution of such claim, action
or proceeding.
 
11. PROTECTION OF PROPRIETARY RIGHTS
 
11.1 Joint Actions Against Infringers. LICENSEE and NOA may agree to jointly
pursue cases of infringement involving the Licensed Products, as such Licensed
Products will contain Proprietary Rights owned by each of them. Unless the
parties otherwise agree, or unless the recovery is expressly allocated between
them by the court, in the event of such an action, any recovery shall be used
first to reimburse LICENSEE and NOA for their respective reasonable attorneys'
fees and costs incurred in bringing such action, pro rata, and any remaining
recovery shall be distributed to LICENSEE and NOA, pro rata, based upon the fees
and costs incurred in bringing such action.
 
10

--------------------------------------------------------------------------------


 
11.2 Actions by LICENSEE. LICENSEE, without the consent of NOA, may bring any
action or proceeding relating to an infringement or potential infringement of
LICENSEE's Proprietary Rights in the Licensed Products. LICENSEE will have the
right to retain all proceeds it may derive from any recovery in connection with
such actions.
 
11.3 Actions by NOA. NOA, without the consent of LICENSEE, may bring any action
or proceeding relating to an infringement or potential infringement of the
Intellectual Property Rights. NOA will have the right to retain all proceeds it
may derive from any recovery in connection with such actions.
 
12. ASSIGNMENT
 
12.1 Definition. "Assignment" means every type and form of assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of
LICENSEE's rights or obligations under this Agreement, including, but not
limited to, (a) a voluntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge and/or hypothecation by LICENSEE of all or any portion of
its rights or obligations under this Agreement, (b) the assignment, transfer,
sale, sublicense, delegation, encumbrance, pledge and/or hypothecation of all or
any portion of LICENSEE's rights or obligations under this Agreement to or by
LICENSEE's trustee in bankruptcy, receiver, or other individual or entity
appointed to control or direct the business and affairs of LICENSEE, (c) an
involuntary assignment, transfer, sale, sublicense, delegation, encumbrance,
pledge or hypothecation of all or a portion of LICENSEE's rights or obligations
under this Agreement, including but not limited to a foreclosure by a third
party upon assets of LICENSEE, (d) the merger or consolidation of LICENSEE if
LICENSEE is a corporation, and (e) any other means or method whereby rights or
obligations of LICENSEE under this Agreement are sold, assigned or transferred
to another individual or entity for any reason. Assignment also includes the
sale, assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise.
 
12.2 No Assignment by LICENSEE. This Agreement and the subject matter hereof are
personal to LICENSEE. No Assignment of LICENSEE's rights or obligations
hereunder shall be valid or effective without NOA's prior written consent, which
consent may be withheld by NOA for any reason whatsoever in its sole discretion.
In the event of an attempted Assignment in violation of this provision, NOA
shall have the right at any time, at its sole option, to immediately terminate
this Agreement. Upon such termination, NOA shall have no further obligation
under this Agreement to LICENSEE or to LICENSEE's intended or purported
assignee.
 
12.3 Proposed Assignment. Prior to any proposed Assignment of this Agreement,
LICENSEE shall give NOA not less than thirty (30) days prior written Notice
thereof, which Notice shall disclose the name of the proposed assignee, the
proposed effective date of the Assignment and the nature and extent of the
rights and obligations that LICENSEE proposes to assign. NOA may, in its sole
discretion, approve or disapprove such proposed Assignment. Unless written
consent is given by NOA to a proposed Assignment, any attempted or purported
Assignment shall be deemed disapproved and NOA shall have the unqualified right,
in its sole discretion, to terminate this Agreement at any time. Upon
termination, NOA shall have no further obligation under this Agreement to
LICENSEE or to LICENSEE's intended or purported assignee.
 
12.4 LICENSEE's Obligation of Non-Disclosure. LICENSEE shall not (a) disclose
Nintendo's Confidential Information to any proposed assignee of LICENSEE, or (b)
permit access to Nintendo's Confidential Information by any proposed assignee or
other third party, without the prior written consent of NOA to such disclosure.
 
13. TERM AND TERMINATION
 
13.1 Term. This Agreement shall commence on the Effective Date and shall
continue for the Term, unless earlier terminated as provided for herein, or
extended by a written amendment to this Agreement.
 
11

--------------------------------------------------------------------------------


 
13.2 Termination.
 
(a) In the event that either party is in default or commits a breach of this
Agreement, that is not cured within thirty (30) days after Notice thereof, then
this Agreement shall, except as otherwise provided, automatically terminate on
the date specified in such Notice.
 
(b) In the event NOA reasonably believes that LICENSEE has developed, marketed,
or sold a product that infringes any intellectual property rights of NOA or its
parent company, Nintendo Co., Ltd., anywhere in the world, then NOA may
terminate this Agreement upon one hundred twenty (120) days Notice to Licensee,
provided that if the parties are able to resolve such alleged infringement
within such 120 day period, such termination shall not take effect.
 
(c) At NOA's option, any breach by LICENSEE of (i) the NDA, or (ii) any other
license agreement between NOA and LICENSEE relating to the development of games
for any Nintendo video game system that is not cured within the time period for
cure allowed under the applicable agreement, shall be considered a material
breach of this Agreement entitling NOA to immediately terminate this Agreement.
 
(d) At NOA's option, this Agreement may be terminated immediately and without
Notice in the event that LICENSEE (a) makes an assignment for the benefit of
creditors, (b) becomes insolvent, (c) files a voluntary petition for bankruptcy,
(d) acquiesces to any involuntary bankruptcy petition, (e) is adjudicated as a
bankrupt, or (f) ceases to do business.
 
13.3 Sell-Off or Destruction of Licensed Product.
 
(a) Upon (i) the expiration of this Agreement, (ii) its termination other than
by LICENSEE's breach, or (iii) its termination pursuant to Section 13.2(b),
LICENSEE shall have a period of one hundred eighty (180) days to sell any unsold
Licensed Products. Ail Licensed Products in LICENSEE's control following the
expiration of such sell-off period shall be destroyed by LICENSEE within ten
(10) days and proof of such destruction (certified by an officer of LICENSEE)
shall be provided to NOA.
 
(b) If this Agreement is terminated by NOA as a result of a breach of its terms
and conditions by LICENSEE, LICENSEE shall immediately cease all distribution,
advertising, marketing or sale of any Licensed Products. All Licensed Products
in LICENSEE's control as of the date of such termination shall be destroyed by
LICENSEE within ten (10) days and proof of such destruction (certified by an
officer of LICENSEE) shall be provided to NOA.
 
13.4 No Further Use of the Intellectual Property Rights, Upon expiration and/or
termination of this Agreement, LICENSEE shall cease all use of the Intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of Licensed Products authorized under Section 13.3 herein. LICENSEE
shall, within thirty (30) days thereafter, return or destroy all Guidelines,
writings, drawings, models, data, tools and other materials and things in
LICENSEE's possession or in the possession of any past or present employee,
agent or contractor receiving the information through LICENSEE, that constitute
or relate to or disclose any Confidential Information, without making copies or
otherwise retaining any such information. Proof of any destruction shall be
certified by an officer of LICENSEE and promptly provided to NOA.
 
13.5 Permitted Sales After Termination for NOA's Breach. If this Agreement is
terminated by LICENSEE as a result of a breach of its terms or conditions by
NOA, LICENSEE may continue to sell the Licensed Products in the Territory until
the expiration of the Term, at which time the provisions of Section 13.3 shall
apply.
 
14. GENERAL PROVISIONS
 
14.1 Export Control. LICENSEE agrees to comply with the export laws and
regulations of the United States and any other country with jurisdiction over
the Licensed Products, Confidential Information, Intellectual Property Rights,
or Development Tools of either party.
 
14.2 Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, riot or civil commotion, fire, natural
disaster, labor disputes, restraints affecting shipping or credit, delay of
carriers, inadequate supply of suitable materials or any other cause that could
not with reasonable diligence be controlled or prevented by the parties. In the
event of material shortages, including shortages of materials or production
facilities necessary for production of the Licensed Products, NOA reserves the
right to allocate such resources among itself and its licensees.
 
12

--------------------------------------------------------------------------------


 
14.3 Records and Audit. During the Term and for a period of two (2) years
thereafter, LICENSEE agrees to keep accurate, complete and detailed records
related to the development and sale of the Licensed Products and the Marketing
Materials. Upon reasonable Notice to LICENSEE, NOA may, at its expense, audit
LICENSEE's records, reports and other information related to LICENSEE's
compliance with this Agreement.
 
14.4 Waiver, Severability, Integration, and Amendment. The failure of a party to
enforce any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of such party to thereafter enforce such
provision. In the event that any term, clause or provision of this Agreement
shall be construed to be or adjudged invalid, void or unenforceable, such term,
clause or provision shall be construed as severed from this Agreement, and the
remaining terms, clauses and provisions shall remain in effect. Together with
the NDA, this Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof. All prior negotiations, representations,
agreements and understandings are merged into, extinguished by and completely
expressed by this Agreement and the NDA. Any amendment to this Agreement shall
be in writing, signed by both parties.
 
14.5 Survival. In addition to those rights specified elsewhere in this Agreement
that may reasonably be interpreted or construed as surviving, the rights and
obligations set forth in Sections 3, 8, 9, 10, 13 and 14 shall survive any
expiration or termination of this Agreement to the degree necessary to permit
their complete fulfilment or discharge.
 
 14.6 Governing Law and Venue. This Agreement shall be governed by the laws of
the State of Washington, without regard to its conflict of laws principles. Any
legal action (including judicial and administrative proceedings) with respect to
any matter arising under or growing out of this Agreement, shall be brought in a
court of competent jurisdiction in King County, Washington. Each party hereby
consents to the jurisdiction and venue of such courts for such purposes.
 
 14.7 Equitable Relief. LICENSEE acknowledges that in the event of its breach of
this Agreement, no adequate remedy at law may be available to NOA and that NOA
shall be entitled to seek injunctive or other equitable relief in addition to
any relief available at law.
 
 14.8 Attorneys' Fees. in the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party ail reasonable attorneys' fees, costs
and expenses relating to such legal action or any appeal therefrom.
 
 14.9 Counterparts and Signature by Facsimile. This Agreement may be signed in
counterparts, that shall together constitute a complete Agreement. A signature
transmitted by facsimile shall be considered an original for purposes of this
Agreement.
 
13

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.
 
 

 NOA:    LICENSEE:      
 NINTENDO OF AMERICA
  DESTINATION SOFTWARE, INC.        By: /s/ James R. Cannataro    Name: /s/
Susan Kain  Name: James R. Cannataro      Title: Pres.  Title: Executive VP,
Administration     Date: ____
 Date: 6/16
   

 
14

--------------------------------------------------------------------------------

